             Case 7:20-cv-06992-PMH Document 12 Filed 11/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
ANTHONY ARRIAGA,
                                                             ORDER OF SERVICE
                         Plaintiff,
v.                                                           20-CV-06992 (PMH)

JOANA OTAIZA; DONALD VENETTOZZI,

                          Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order dated

August 31, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis. 1 The Court directed the U.S. Marshals Service to effect service on both

Defendants, but on October 19, 2020, the Court received a Marshal’s Process Receipt and Return

of Service form, indicating that service on Defendant Otaiza was unexecuted. (Doc. 9). Plaintiff

then submitted a letter requesting that Defendant Otaiza be served at a residential address. (Doc.

10).

         Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)).




         1
        Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
         Case 7:20-cv-06992-PMH Document 12 Filed 11/10/20 Page 2 of 4




       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’ failure

to effect service automatically constitutes ‘good cause’ for an extension of time within the meaning

of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendant Joana Otaiza through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a new U.S. Marshals Service Process Receipt

and Return form (“USM-285 form”) for this defendant with the following address: NY State

Department of Correction and Community Supervision (DOCCS), 1220 Washington Ave.,

Building 2, Albany, New York 12226-2050. The Clerk of Court is further instructed to issue a

summons and deliver to the Marshals Service all the paperwork necessary for the Marshals Service

to effect service upon this defendant.

       If the Marshals Service is unable to serve Defendant Otaiza at the address for DOCCS in

Albany, the Court will issue an order, pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir.

1997), directing the New York State Attorney General to identify a residential address where this

defendant can be served.




                                                 2
         Case 7:20-cv-06992-PMH Document 12 Filed 11/10/20 Page 3 of 4




       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is further instructed to complete a new USM-285 form

with the address for Defendant Joana Otaiza and deliver to the U.S. Marshals Service all

documents necessary to effect service.



                                                           SO ORDERED:
Dated: New York, New York
       November 10, 2020
                                                           ____________________________
                                                           Philip M. Halpern
                                                           United States District Judge




                                               3
 Case 7:20-cv-06992-PMH Document 12 Filed 11/10/20 Page 4 of 4




               DEFENDANTS AND SERVICE ADDRESSES


Joana Otaiza
Commissioner’s Hearing Officer
NYSDOCCS
1220 Washington Ave., Building 2
Albany, New York 12226-2050
